                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


RICARDO VERNAIR DODSON,

                      Plaintiff,
                                                            Case No.: 2:18-cv-908
vs.                                                         JUDGE GEORGE C. SMITH
                                                            Magistrate Judge Ovington

GARY C. MOHR, et al.,

                      Defendants.

                                            ORDER

       On January 27, 2020, the United States Magistrate Judge issued a Report and

Recommendation recommending that Plaintiff’s Motion for Leave to File Amended Complaint

be granted in part and denied in part. (See Report and Recommendation, Doc. 42). The parties

were advised of their right to object to the Report and Recommendation and of the consequences

of their failure to do so. There has nevertheless been no objection to the Report and

Recommendation. The Report and Recommendation is hereby ADOPTED and AFFIRMED.

       Plaintiff is permitted to proceed with his Fourteenth Amendment claim asserting that

Defendants Thalheimer, Venters, Nelson, Handwerk, Smith, Reveal, Kovac, and Rauschenberg

personally engaged in conduct in connection with Plaintiff’s July 2018 parole proceedings that

violated his Fourteenth Amendment right to a meaningful parole hearing. The Clerk of Court

should separately docket Plaintiff’s proposed Amended Complaint as his First Amended

Complaint.

       This matter is also before the Court on Plaintiff’s Motion for Reconsideration of this

Court’s January 16, 2020 Order adopting the Magistrate’s December 9, 2019 Report and
Recommendation. (Doc. 43). Plaintiff continues to make the same arguments already presented

to and thoroughly considered by this Court. Plaintiff merely disagrees with this Court’s

conclusions. He has failed to present a change in law or any new evidence to justify

reconsideration. Accordingly, Plaintiff’s Motion for Reconsideration is DENIED.

       Finally, Plaintiff has filed a Motion to Strike the April 12, 2019 Correspondence on the

filed docket as unauthorized or improperly filed; a request to provide Defendant Kathleen

Kovach the summons and complaint; and order charging the parties with obstruction of justice

and fraud upon the court; and a request to disqualify the Ohio Attorney General.

       First, with respect to the correspondence filed on the docket as document 23, Plaintiff’s

Motion to Strike is DENIED. This correspondence is relevant to service and the Court prefers to

have all documents received regarding cases to be recorded on the Court’s docket.

       Next, with respect to service upon Defendant Kathleen Kovach, the Clerk of Court is

hereby instructed to re-serve the summons and complaint upon Kathleen Kovach. Plaintiff has

provided correspondence from the Ohio Department of Rehabilitation and Correction dated

January 16, 2020 that shows that Kathleen Kovach is currently serving on the Ohio Parole Board

for the Ohio Department of Rehabilitation and Correction. Accordingly, counsel for the other

Defendants serving in official positions with the Ohio Adult Parole Authority is cautioned not to

misrepresent a Defendant’s employment and accept service where appropriate.

       Finally, with respect to Plaintiff’s request to disqualify and/or sanction Defendant’s

counsel, the Court denies Plaintiff’s request at this time. However, the Court will closely

monitor the service of Kathleen Kovach to ensure no further misrepresentations are made.




                                                 2
        As set forth above, the Magistrate Judge’s Report and Recommendation, Document 42, is

hereby ADOPTED and AFFIRMED. Plaintiff’s Motion to Amend his Complaint is hereby

GRANTED IN PART AND DENIED IN PART. Plaintiff’s Motion for Reconsideration and

Motion to Strike are denied. However, the Clerk is instructed to re-serve Defendant Kovach

with a copy of the Summons and Complaint.

        The Clerk shall remove Documents 27, 42, 43, and 44 from the Court’s pending motions

list.

               IT IS SO ORDERED.

                                                   /s/ George C. Smith__________________
                                                   GEORGE C. SMITH, JUDGE
                                                   UNITED STATES DISTRICT COURT




                                              3
